Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “padding radius calculation module” “pre-padding radius calculation module” image input module” “calculation range determination module” “an image output module”  in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 3/11/2020.

The application has been amended as follows: 

Re claim 10 at line 1 change “”A computer readable storage medium“ to –A non-transitory computer readable storage medium”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Golden US2018/0218502  An image processing method based on a convolution internet algorithm, comprising: determining a padding radius required by each of convolution calculation layers, wherein the convolution calculation layers are at least two (see paragraph 28 padd the input of each convolution layer ); determining a calculation range of each of the convolution calculation layers (see paragraph 132 convolutions kernal size ); implementing, according to a first one of the convolution calculation layers and one of the calculation ranges corresponding to the first one, a convolution internet algorithm calculation to the padded image (see paragraph 28 note input to convolution layers is padded), and then acquiring an image; sequentially implementing, according to a rest of the convolution calculation layers other than the first one and the calculation ranges corresponding to the rest of the convolution calculation layers, convolution internet algorithm calculations to the image acquired by implementing the convolution internet algorithm calculation, and acquiring images acquired by sequentially implementing the convolution internet algorithm calculations (see figure 6 note that multiple convolution layers are applied also see paragraph 28); and employing the image acquired by implementing the convolution internet algorithm calculation according to the last one of the convolution calculation layers as an output image, and outputting the output image (see figure 6 note that the last layer is the output).

The prior art of record does not disclose
calculating a sum of the padding radiuses of the convolution calculation layers; acquiring an input image of a convolution internet algorithm; padding the input image for one time and acquiring a padded image according to the sum of the padding radiuses; determining a calculation range of each of the convolution calculation layers; implementing, according to a first one of the convolution calculation layers and one of the calculation ranges corresponding to the first one, a convolution internet algorithm calculation to the padded image, and then acquiring 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669